Waite, J.
The defendant in this case was a justice of the peace in the state of Rhode-Island, and as such, had rendered judgment, by default, against the plaintiff, issued an execution upon that judgment, and caused him to be committed to gaol. The plaintiff claimed, that that judgment was rendered after the suit had been discontinued, and consequently, was invalid, and afforded no protection to the plaintiff’s demand. The validity of that judgment depended entirely upon the laws of the state of Rhode-Island, where it was rendered. So long as the defendant, in the discharge of his official duties, acted in conformity with those laws, he was entitled to protection. What those laws were, was a question of fact to be proved before the jury; and the courts of this state could not take judicial notice of them. In this particular, the laws of one state in the Union, with respect to another state, are placed upon the same ground as the laws of a foreign state. Whenever they are brought in question, they must, in both instances, be proved as other facts. Brackett v. Norton, 4 Conn. Rep. 518. 521. Hempstead v. Reed, 6 Conn. Rep. 486. Talbot v. Seeman, 1 Cranch, 1. 38. Consequa v. Willing, 1 Pet. C. C. Rep. 225. 229. Church v. Hubbard, 2 Cranch, 187. Brush v. Scribner, 11 Conn. Rep. 407.
It appeared from the defendant’s record, that the time appointed in the writ for holding the court, was one o’clock in the afternoon. The statutes of that state were produced in evidence; and from them it appeared, that the time and place for holding justice courts must be specified in the writ; but within what period after the time specified in the writ, it was necessary for the defendant to hold his court, did not appear from the statute. It is evident, that there must have been some limit to his authority. But whether the suit became discontinued within one hour after the time specified in the writ, or not until after the lapse of a reasonable time, or not until after the expiration of the day in which the court was appointed to be holden, depended entirely on the laws of that state, and the construction given to their statute. The unwritten law of that state might clearly be proved by parol testimony. The construction given to the statute relating to justice suits, might be as much a part of the unwritten laws, as any part of the common law ; and consequently, capable of the same kind of proof. And it made no difference whether the construction arose from immemorial usage and practice, or in consequence of the de*391cisions of their highest judicial tribunals. In either case, if the construction had become a part of the laws of that state, it was. capable of proof before our courts. The supreme court of the United States say, the rule which has uniformly been observed, by that court, in construing statutes, is, to adopt the construction made by the courts of the country by whose legislature the statute was enacted. Cathcart & al. v. Robinson, 5 Pet. 280. The deposition of the witness, who was a counsellor at law, and had, for many years, exercised the duties of the office of a justice of the peace in that state, was properly admitted. It was legitimate evidence for the jury to consider, in determining •what were the laws of that state. '
The testimony of Cady w7as properly admitted. He was permitted, by the court, to state, that when the plaintiff and William Smith called upon him, he had in his hands a certain note payable to the plaintiff, without the production of that note, or any evidence of its loss. Had the contents of the note been in controversy between the parties, it is very clear, that the witness could not have testified what the contents were, unless the non-production of the note had been accounted for. The question, however, was not respecting the contents, but the existence and possession of the note by the witness, at the time w'hen he was called upon. Had the note been produced, it would not have proved these facts. They might as well be proved without, as with, the production of the note.
The court instructed the jury, that if the defendant, when he issued the writ and rendered judgment, was the owner of the note on which the suit was brought; and knowing himself to be such owner, instituted the suit and rendered the judgment, for the purpose of collecting his own debt, he was liable in this action, for having caused the plaintiff to be arrested and committed to gaol. The law thus laid down by the court, is founded upon the clearest principles of the common law and of natural justice. It would be a reproach to the law to allow a man to be a judge in his own case. It is said to be “ one of the great ends of the institution of civil society to prevent men from being judges in cases wherein they are concerned, and to remit the decision of adverse interests to those who can have no interest whatever in the determination of any such cases.” The Two Friends, 1 Rob. Adm. Rep. 237. (Am. ed.) Mayor of Hereford’s case, 1 Salk. 396.
*392The court further instructed the j iry, that if the defendant rendered judgment in the suit after the expiration of the time, when, by the laws of the state of Rhode-Island, he was authorized to render such judgment, and without giving the present plaintiff any notice of the time of rendering it, he was liable for the arrest and commitment of the plaintiff. After the suit had become discontinued, by the omission of the defendant to attend to it, within the time allowed him by law, his power over the suit was at an end ; and any proceedings by him afterwards were coram non judice. He stood in the same situation as regards the plaintiff, as if no such suit had ever been commenced. It' is indispensably necessary for the right administration of justice, that the law should be so. A man, when he is sued to answer before a justice, ought to know at what time he must attend, and how long he must remain, in order to discharge the duty imposed upon him by law ; and having discharged that duty and no justice having been found, he ought to be discharged from the suit. To suffer a justice to render judgment against him, at any time afterwards, at his pleasure, would open a door to a most mischievous abuse of judicial power.
We are, therefore, of opinion, that the decision of the judge in the court below upon all the questions presented by the motion, was right; and that no new trial ought to be granted.
In this opinion the other Judges concurred.
New trial not to be granted.